 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFirst ClassMaintenance Service,Inc. and its AlterEgo, Clean Sweep Janitorial Services,Inc.andLocal 200,ServiceEmployees InternationalUnion,AFL-CIO. Case 3-CA-13279June 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn January 28, 1987, Administrative Law JudgeGeorge L. Mclnernyissuedthe attached decision.The General Counsel filed exceptionsand a sup-porting brief, and Respondent First Class filed ananswering brief.The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions and to adopt the recommended Order.This case presents an extremely close questionregarding application of the Board's alter ego doc-trine.The General Counsel has alleged in substancethatFirstClassMaintenance Service, Inc. (FirstClass) and Clean Sweep Janitorial Services, Inc.(Clean Sweep)are alterego corporations and vio-lated Section 8(a)(1) and (5) of the Act by refusingto apply First Class' collective-bargaining agree-ment with Local 200, Service Employees Interna-tionalUnion, AFL-CIO (the Union) to employeesof Clean Sweep. The General Counsel also allegesthat the Respondents violated Section8(a)(1) and(3) of the Act by causing the loss of employmentof First Class employees who worked at theArcata Graphics Building. For the reasons statedbelow, we hold that no alter ego relationship existsherein and we affirm the judge's dismissal of the8(a)(5) allegationsof the complaint. For the reasonsstated by the judge, we also agree that Respond-ents did not violate Section 8(a)(1) or (3) of theAct.Accordingly, we shall dismiss the complaintin its entirety.'An alter ego relationship may be found whentwo nominally separate entities share substantiallyidenticalmanagement,business purpose, operation,equipment, customers, supervision, and ownership.Advance Electric,268NLRB 1001, 1002 (1984);Crawford Door Sales Co.,226 NLRB 1144 (1976).Unlawful motivation is an additional factor fre-quently considered in determining whether alterego status exists. SeeGilroySheetMetal,280NLRB 1075 fn. 1 (1986), enfd. 816 F.2d 685 (9thCir. 1987);Fugazy Continental Corp.,265NLRB1301, 1302 (1982), enfd. 725 F.2d 1416 (D.C. Cir.1984).The facts are largely undisputed and indicatethat there is substantially identical business pur-pose,operation,equipment,and customers betweenFirst Class and Clean Sweep. Thus our analysis fo-cuses on the remaining indicia of alter ego status:substantial identity ofmanagement, supervision,and ownership as well as the presence or absenceof evidence of unlawful motivation.In approximately 1971, William T. Held Sr. andhiswifeCarolynn began a commercial cleaningservice that they eventually incorporated as HeldJanitorial Services (Helds).2 In December 1985 W.and C. Held were awarded a contract with ArcataGraphics and were told they would "have to jointhis local [union]."W. and C. Held complied,formed a new corporation, First Class, hired all theformer cleaning service employees atArcataGraphics and executed the union contract. WilliamT.Held Jr., the elder son of W. -and C. Held,worked as a supervisor for First Class at theArcata GraphicsBuilding.After submitting a bid for calendar year 1986based on the union contractual rates, First Classwas notified in January 1986 that its contract withArcata was not being renewed for another yearbut, rather,would be extended on a month-to-month basis. Shortly thereafter,W. and C. Heldwere told by Greg Fodero, Arcata Graphics'buyer, that Arcata would accept only nonunionbids for calendar year 1986. Although C. Held sub-mitted a "nonunion" bid on behalf of Helds,3 W.Held withdrew the bid in May 1986 on advice ofcounsel.Word of the tentative nature of the First Classcontract with Arcata Graphics was well known bythe employees.William Jr. had heard of FirstClass' problems with the Arcata contract both atwork and at home where he lived with his parents.William Jr. approached his parents about forminghisown corporation and bidding on the Arcata'The General Counselhas excepted to some of the judge'scredibilityfindingsTheBoard's establishedpolicyis not to overrule an admmistra-tive law judge'scredibilityresolutions unless theclearpreponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We havecarefully examined the recordand find nobasis for re-versingthe findingsIn so holding,we finditunnecessaryto rely on thejudge's commentsin fn 11 of hisdecision2The General Counsel has excepted to thejudge's refusal to include inthe record a newspaper article provided to him by counsel for Respond-ent First ClassApparently discussion regarding this newspaper articleoccurred off the record However, the judge acknowledged in fn. 3 of hisdecision that he reviewed the article for purposes of background informa-tionBecause of this acknowledgement,the General Counsel's motion toinclude the newspaper article in the record is granted3The General Counsel correctly notes that the judge mistakenly statedthat First Class, not Helds, submitted the bid based on nonunion rates289 NLRB No. 60 FIRST CLASS MAINTENANCE485contract.W. Held spoke with Greg Fodero abouthis son'sproposal. Greg Fodero said Arcata wouldlook at any responsible bid. The judge credited W.Held Sr.'s testimony that he did not guarantee hisson'swork or promise to overseeit inany way.On May 27, 1986, William Jr. submitted a bid forthe Arcata Graphics work. Although the amounthe bid, $10,270 per month, was identical to the"nonunion" bid submitted by Helds, the judgecreditedWilliam Jr.'s testimony that his calcula-tionswere independently performed based on apercentage of the labor cost in the First Class oper-ation, with which he was familiar.Two "nonunion" bids were received by Arcata.Although William Jr.'s was slightly higher, he wasawarded the work due to his familiarity with thebuilding and the specifications for the cleaning re-quired.By letter dated May 30, 1986, the First Class em-ployeeswere notified that Arcata Graphics hadhired a new cleaning contractor. Employees wereadvised they could apply for another position bycalling the First Class office.Employees who called the First Class office toapply for positions were told about possible jobsforHelds ona nonunionbasis or other jobs withFirstClass underunioncontract.Calls regardingthe Arcata work were referred to William Jr. whorecruited for Clean Sweep by advertisements andhiring some of the laid-off First Class employees.The credited evidence indicates that William Jr.made the hiring decisions without assistance fromhisparents except in two instances occurringduring the first week of Clean Sweep's operation inwhich C. Held was involved.4 Thus, William Jr.set the terms and conditions of employment, effect-ed his own hiring and firing decisions, and sched-uled and trained employees. The evidence furtherindicates, the judge found, and we agree that Wil-liam Jr. managed Clean Sweep independently. Hehired a lawyer to set up the corporation, hired anaccountant for tax purposes, hired a payroll serv-ice, opened accounts at suppliers, and in all othermanner of operationsmaintainedentirely separatemanagement.Aside from performing these management func-tions,William Jr. was present to oversee all three4The General Counsel has excepted to the judge's refusal to allowcertain rebuttal testimony which,if credited,would have shown an addi-tional instance of involvementby W. or C.Held in Clean Sweep's hiringduring the first week of its operation.The General Counsel seeks reopen-ing of the record in order to place this additional testimony before us.The motion is denied.Not only would such evidence have been cumula-tive,but also denial of the request was an appropriate exercise of thejudge's discretion where, as here,counsel for the General Counsel wason notice 9 days prior to seeking to call this "rebuttal"witness that hemight desire the testimony but he did not have the witness available atthe time he sought to introduce the testimony.shifts of the operation and filled in for employeesas needed.Two supervisors performed the day-to-day supervisory duties. One of these supervisors,Fran Urbanczyk, had previously worked for FirstClass at the Arcata GraphicsBuildingwhile theother supervisor, David Nightingale, came from anonsupervisory position at Helds' United- ParcelService operation. There is no evidence that W. orC.Held participatedin supervisionof the CleanSweep operation.We thus adopt the judge's con-clusion that First Class and Clean Sweep did nothave substantially identical supervision.Clean Sweep is a State of New York corpora-tion.William Jr. owns 100 percent of the outstand-ing shares of stock in the corporation. Initially Wil-liam Jr. financed his operation with his lifetimesavings of about $3200. Additionally his parentsgave him a gift of used commercial cleaning equip-ment valued at approximately $2500.The Board has held that a fording of substantial-ly identical ownership is not compelled merely be-cause a close familial relationship is present be-tween the owners of two companies.VictorValleyHeating & Air Conditioning,267 NLRB 1292, 1296-1297 (1983);Shellmaker,265 NLRB 749, 754-755(1982);FriederichTruck Service,259 NLRB 1294,1300 (1982). Rather, eachcase mustbe examined inlight of all the surrounding circumstances. In par-ticular, the Board focuses on whether the ownersof one company retained financial control over theoperations of the other. Id.In this case, First Class is owned by W. and C.Held,while Clean Sweep is owned by their 20-year-old son,William Jr. who utilized his life sav-ingsaswellasa gift of used equipment from hisparents to start up the operation. The gift of usedequipment is insufficient evidence on which to con-clude that substantially identical ownership exists.We have found that William Jr. managed CleanSweep independently, and there is no evidence thatW. and C. Held retained financial control over itsoperations as a result of the gift of used equipment.In soholding, we distinguishKenmore Contract-ingCo.,289 NLRB 336 (1988). InKenmorethechildren of Jacqueline and Hugh Hanley Jr. formeda nonunion steelerection and equipment rentalcompany. Their parents were the sole owners of anidenticalunionized operation.The two corpora-tions shared the same premises, office equipment,and customers. Further, the parents were integrallyinvolved in the day-to-day operation of the chil-dren's corporation and were vested with decision-making authority. Indeed, the evidence indicatedthat the children were unfamiliar with the oper-ation of their own corporation. For capitalizationof their corporation, the Hanley children used the 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDproceeds from the sale of one of their cars whichhad been a gift from the parents and a student loanwhich became unnecessary for schoolexpenseswhen the parents paid for theseitems.Thus theHanley children were able to provide capitalizationfor their corporation only through aid from theirparents: the gift of a car, the subsequent sham leaseof another car, and the payment of college fees. Insum, the Board characterized the relationship be-tween the children's company and the parent'scompany as one of near total dependence.William Jr.'s capitalization was not due solely tohis parents'assistance.The record reflects that hehad been working in the cleaning industry for 6years, that he had routinely estimated and preparedbids for jobs on his own, and that his savings werefrom these years in the industry. Furthermore,Clean Sweep is not dependent on or subject to thecontrol of First Class. Rather, as the judge found,William Jr. "is in fact running his own business."Finally,we adopt the judge's determination thatunlawful motivation was not a factor. First Classknew that it was losing the contract with ArcataGraphics due to an internal decision within that or-ganizationand outside the control of W. and C.Held. Given this state of affairs, the senior Helds'decision to assist theirson in goinginto businessdoes not indicate an unlawful motivation.Although the record reflects that there are sub-stantially identical customers, operation, equipment,and business purpose, we have also found thatthere is not substantially identical ownership, man-agement, or supervision. Nor is there sufficient evi-dence to establish unlawful motivation on the partof William Jr. or his parents.Basedon these find-ings,we conclude on the record as a whole thatthe General Counsel has failed to prove by a pre-ponderance of the credible evidence that FirstClass and Clean Sweep are alter ego corporations.SeeVictor Valley Heating & Air Conditioning,supra.DECISIONGEORGE L. MCINERNY, Administrative Law Judge.Based on a charge filed on 2 June and 4 September19861 the Regional Director for Region 3 of the Nation-alLabor Relations Board (the Board) on 17 July issued acomplaint alleging that First Class Maintenance Service,Inc. (First Class or Respondent First Class) and its alterego, Clean Sweep Janitorial Services, Inc. (Clean Sweepor Respondent Clean Sweep) had withdrawn recognitionfrom and refused to recognize Local 200, Service Em-ployees International Union, AFL-CIO (the Union), allin violation of Section8(a)(1) and(5) of the NationalLabor Relations Act, 29 U.S.C. § 151 et seq. (the Act).On 21 July First Class filed an answer denying the com-mission of any unfair labor practices.Pursuant to notice contained in the complaint, a hear-ing was held before me at Buffalo, New York, on 8, 9,and 18 September,2 at which time Respondent FirstClass was represented by counsel, the Union by its busi-ness representatives, and Clean Sweep by its presidentand sole stockholder. At the hearing all parties had theopportunity to present testimony and documentary evi-dence, to examine and cross-examine witnesses, to makeobjections and file motions, and to argue orally. Afterthe close of the hearing, the General Counsel and coun-sel for First Class filed briefs, which have been carefullyconsidered.Based on the entire record in this case, 3 including myobservation of the witnesses and their demeanor, I makethe followingFINDINGS OF FACTI.JURISDICTIONThe complaintalleges,the answer admits, and I findthatFirstClass is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II.THELABOR ORGANIZATION INVOLVEDLocal 200, Service Employees International Union,AFL-CIO is a labor organization within the meaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.Michael Cooperman, Esq.,for the General Counsel.Thomas S. Gill, Esq. (Saperston, Day, Lustig, Gallick,Kirschner & Gaglione, P.C.),of Buffalo, New York, forRespondent First Class Maintenance Service, Inc.WilliamT. Held Jr,ofWest Seneca, New York, forClean Sweep Janitorial Services, Inc.John BortonandPaul McQuillen,of Buffalo, New York,for the Charging Party.A. TheAlter Ego IssueFirst Class is a New York corporation that is whollyowned by Willam T.Held Sr.(W. Held)and his wife,Carolynn(C.Held).C.Held is the president and W.All dates arein 1986 unless otherwise specifiedzThe complaintwas amended at the hearing to include an allegationthatRespondent First Class had also violatedSec 8(aX3) of the ActThiswas alsodenied bythe RespondentSAs a part of his brief, the General Counsel submitted a copy of anewspaper article concerningthe history of Helds and Respondent FirstClassA copy of the article had previouslybeen givento me by counselfor First Class. I note that I have readthe article but I haveused it onlyfor backgroundmaterialbecause itdoes not pertainto the issues of thiscaseThe General Counsel's requestthat the article be made a part ofthis record is denied FIRST CLASS MAINTENANCE487Held the vice president. The Helds own another corpo-ration,Held Janitorial Services (Held's).W. and C. Heldbegan the business that eventually became Held Janitori-al Services some time in the late 1960s. C. Held handledthe office, did bookkeeping, and handled the financialend of the business, and W. Held did the sales and mar-keting, estimated jobs, and supervised employees at thelocations where the work was to be performed. Both W.and C. Held began by doing the actual cleaning workthemselves and they continued to do so until the businessgrew so large that they hired others to do the actualwork.Around 1980, the Helds obtained a contract to clean ata company called Arcata Graphics. This job had beenperformed by a union contractor and after being award-ed the job, the Helds hired the prior contractor's em-ployees andsigned a contractwith the Union for thework. In order to seperate this new union business fromother nonunion operations, the Helds formed a new cor-poration called First Class Maintenance, to bid on andperform cleaning and janitorial services with union em-ployees.After obtaining the Arcata Graphics contract,First Class entered into cleaning contracts with the Buf-faloEvening News, and with the management of adowntown building called the Brisbane Building.ArcataGraphics occupies a large plant containingover 7 acres and First Class was responsible for cleaningall offices, the cafeteria, and toilets throughout the mainbuilding and a distribution center some distance awayfrom the main plant. The cleaning contracts were award-ed on the basis of competitive bids, with some discretionon the part of Arcata's buyer, Gregory Fodero. Late in1985 the management of Arcata became concerned withthe costs of cleaning services and, after having receivedbids from First Class for the calendar year 1986, manage-ment instructedFodero to find out what they could saveif "non-union work was brought in." Fodero then re-quested various cleaning services to submit either non-union or union bids.4As a result of Fodero's request, First Class submitted abid that was based on nonunion rates, as well as the bidbased on its current (January 1, 1984, to December 31,1986) contract with the Union. However, the Helds wereadvised by counsel that they could have legal problemsunder article II of the union agreement. Similar problemswould exist even if the job was awarded to the Helds in-steadof First Class.Faced with the almost certain loss of the Arcata ac-count, the Helds were very concerned. The situationdragged on into 1986, with the Helds hanging on to theaccount on a month-to-month basis. During this time thematter must have been discussed at their home in thepresence of their -son,William Held Jr. (Bill). Bill livedat the Held home and was at that time 20 years old, agraduate of a local community college, and a veteran ofover 6 years' experience in the Held family cleaning4While the record here confirms that the words"union"and "non-union"were used in connection with the bids on the cleaning work, I donot believe that these were inspired by antiunion motivations either byArcata or First Class.Rather,these words were understood by the par-ties involved to refer to the relative costs of the work if done underunion scale or not.business.He had startedas a sweeperand worked up tostripping of floors, supervising other employees, andeven using a computer in connection with business ac-counts. For a year and a half before the end of 1985 Billhad been a supervisor for First Class, working at theArcata Graphics location.At some point, and in some fashion, the idea occurredto the Held family to have Bill set himself up in thecleaning business and, from that position, submit his ownbid on the Arcata work.According to Fodero, W. Held asked him if he wouldallow Bill to put a bid in on the Arcata work. FoderoaskedW. Held if he thought Bill was capable of doingthe work. The answer being affirmative, Fodero told W.Held that he would be glad to look at a bid from Bill.Shortly after that, in May 1986, Fodero received twobids. Bill's was a little higher than the other, but Foderotestified that he took into account his experience withthe Helds over the years and the experience Bill had hadin the Arcata plant, in awarding the contract to Bill. Theevidence shows that the bid that Bill submitted to ArcataGraphics was identical with the bid previously preparedby C. Held and submitted as a nonunion bid on behalf ofHelds Janitorial Services.5On receiving the award, Bill proceeded to get himselfinto business. He first approached his parents' attorney,Thomas Gill. Gill referred him to another attorney in hisfirm,Timothy C. Cashmore, who proceeded in June tosecure the incorporation of Clean Sweep Janitorial Serv-ices, Inc., under the laws of the State of New York. Billis the only officer, the only director, and the only share-holder of Clean Sweep. Bill also secured the services ofJoseph Muffaletto, a member of his parents' accountingfirm, to act as his own accountant; selected Barber Insur-ance, also used by the family, to purchase his business in-surance; arranged with Marine Midland Bank to providea payroll service, exactly the same service used by FirstClass; and chose, as his suppliers of cleaning materialsand supplies, the same firms used by the Helds.These factors show that in the fundamentals of estab-lishing and operating this small business, preparing andsubmitting the bid, arranging for incorporation (for taxand accounting) services, for insurance, supplies, andpayroll, Bill followed his parents in their corporate prac-tices.The evidence further shows that the Helds donatedto Bill, at no cost, equipment that they valued at $2500,to allow Bill to start up his operation at Arcata withoutmaking a substantial capital outlay.6 There is no questionbut that Bill continued to live at his parents' houseduring times material, using their facilities and telephonenot only for his personal convenience, but also to run hisbusiness.There is no indication that Bill paid any rent,any share of telephone or utility bills, or other householdexpenses up to the time of this hearing.5According to Fodero he relied heavily on Arcata's experience withW. Held,although the latter did not guarantee the son'swork and gaveno indication that he was going to keepan eye on the work. In anyevent,accordingto Fodero, the contracthad a30-day cancellation provi-sion,and could be terminated if the serviceswereless thansatisfactory toArcata.8Bill testifiedthat if hehad purchased all new equipment for theArcataoperation it would havecost him muchmore than $2500. 488DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDThe General Counselmaintainsthat the senior Heldsregarded Clean Sweep as an addition to their other twocorporations,Helds and First Class. I have some ques-tions about this theory. In the initial stages of CleanSweep's assumption of the Arcata contract, there is evi-dence that C. Held and Pam Zugger, at that time sort ofan office manager and dispatcher for Helds and FirstClass, discussed wages and assignments with employeeswho were being laid off by First Class. Indeed the testi-mony of former First Class employees Anni Wrobel andLynn McGuane shows that C. Held was influential indetermining wage rates at the beginning of the CleanSweep operation. Pam Zugger's function seemed to bemore in the nature of an informant to the newly laid-offemployees regarding other positions available either atunion rates with First Class, or nonunion rates withHelds or Clean Sweep. At the sametime,however, Billalso seemed to be making employment decisions. He didinform former First Class employee Lynn McGuane thatshe could have a vacation that year, and he was also re-ferred to by Pam Zugger in her discussions with employ-ees as the new owner and the person responsible forwages and other benefits.In the 3-month period between the assumption of theArcata contract by Clean Sweep and the time of thishearing there are no clear indications of participation bythe senior Helds in the managementof Clean Sweep. Aformer employee named Bruno Stra testified that Billtold him that W. Held was still in charge, but Bill deniedthis and I credit the latter's testimony. Stra had a poormemory and a confused recollection of several incidentsduring his employment. Anni Wrobel, who did impressme as a credible witness testified that she heard Bill dis-cussing the dischargeof another employee with W. Heldon the telephone, but her testimony is not clear whetherBillwas asking for a decision to be made on the dis-charge, or was,as Billindicated in his testimony, merelyseeking his father's advice on a decision that Bill had al-ready made. Two employees of Helds testified that, atvarious times, they went to Arcata after Clean Sweephad taken over the contract and took equipment out ofClean Sweep's storeroom on Arcata's premises. PaulEaton, one of these employees, testified that he thoughtthe equipment still belonged to Helds.7Apart from the single instance related by LynnMcGuane concerning her conversation with C. Held,there is no direct evidence that either W. or C. Held par-ticipated in any way in the operation or management ofClean Sweep after the end of May 1986. Further, bothW. and C. Held testified credibly that Bill was on hisown in this business, and that they would not share in hisprofits, nor underwrite any losses. Insofar as those viewsreflected the then-current situation, I accept them as ac-curate.However, we do not have much to go on when deter-mining whether Clean Sweep is a legitmate, independentoperation, or whether it is merely an extension of thefamily-owned Held enterprises. The only financial datain this record are Bill's checkstubs for the period 17 June°At Held's and First Class it was common for employees to takeequipment from one location to service anotherto 3 September 1986 from the Clean Sweep account onwhich he had scrabbled figures showing deposits and ex-pendituresinto andout of this account.8 The figuresshow a deposit of $3000 early in June, whichBill testi-fied representedhis savingsused for captilization of thebusiness.Arcata Graphics made two payments that werethen deposited in Clean Sweep's account, in mid-June for$11,710.17 and another for $11,977.60 early in August.The stubs show payment of bills for payroll and payrollservices,tax and unemployment deposits, supplies, andpayments on a truck. As of 3 September the balanceshown was $6,149.64, with another payment from ArcataGraphic due shortly. My own rough calculations fromthese sketchy figures show thatthe businessshould showa profit of about $1000 per month, a little over 10 per-cent of the Arcata contract. There were no deposits orindicationsthat the senior Helds were contributing anymoney to the enterprise. Receiving no outsideassistance,Billwouldrealize around$12,000 annual profit from theArcata contract. Adding to this his own $7 per hourwage for what his payrolls show as a 50-hour week, or atotal of some $18,000, Bill would gross about $30,000 peryear.This appears to be a respectableand a legitimatesum,warrantingthe inference that Clean Sweep is aviable enterprise, capable of functioning on its own out-side of the Helds home.In determiningwhether one entity is the alter ego ofanother, the Board looks at a number of factors. One ofthese factors is the purpose behind the creation of the al-leged alterego.The Board is concerned whether thecreationof the alterego was a legitmateact, or whetheritwas takento evade responsibilities under the Act;Fugazy Continental Corp.,265NLRB 1301 (1982). Afinding of unlawful motivationisnot essentialto a find-ing of alterego status,but it is one factor that the Boardconsidersin each case;Gilroy SheetMetal,280 NLRB1075 (1986).The question of motive here is not clear. If there wereany antiunion motive, it would have been the result ofthe decision of themanagementof Arcata Graphics toreduce the costs of cleaningand maintenanceof its facili-ty.From the testimony of Greg Fodero it really appearsthat the Company's motive was not so much to hurt theUnion as to reduce costs. First Class, which had con-tracts both with Arcata and the Union, was then caughtin a dilemma.If they stuck with their bid based on theUnion's wagescales andbenefits, the Helds knew thatFirst Class would lose the Arcata contract. If they low-ered their bid to obtain the Arcata contract, they would,presumably, have lost money.9 So they lost their con-tract and laid off the employees. At the same time theyencouraged and assisted Bill to set up Clean Sweep, tobid on and to receive the Arcata contract.8 I appreciate the fact that this kind of evidence is self-serving, but be-tween the stateof thedocument and the testimony of Bill Held, I amconvinced that the figures reflect Bill's financial condition accurately forthe short period covered9Noting that Bill's percentage of profit is not high,I cannot envisagethe Helds making a profit on the same contract at union rates I am notaware of anything in the Act that would require the Helds to make andaccept a money-losing bid on this kind of rob FIRST CLASS MAINTENANCEI do not believe these facts show that the Helds set upFirst Class in order to avoid dealing with the Union. Asthe situation developed during the first 6 months of 1986,First Class, as a union employer, was out at Arcata, andsomeone, a nonunion contractor, was going to be in. Thequestion of retaining the Arcata contract by First Classwas settled. The fact that the Helds decided to assist Billin setting up his own company does not, in my opinion,affect the First Class-Union relationship that had existedbefore 1986. Thus, I find that there was no intention onthe part of Bill, or his parents, to evade union responsi-bilities in the setting up of Clean Sweep.Other factors considered by the Board in determiningthe existence of an alter ego situation are "substantiallyidenticalmanagement,businesspurpose,operation,equipment, customers and supervision, as well as owner-ship";Advance Electric,268 NLRB 1001 (1984). Here wehave a substantially identical business purpose, thesupply of cleaning and janitorial services; essentially thesame kind of operation, the use of part-time cleanersunder a contract with building owners; the same equip-ment, in this case the equipment donated to Bill by hisparents; and identical customers, Clean Sweep's only cus-tomer was a customer of First Class.The differences in this case are in ownership,manage-ment, and supervision. There is no question that Billowned no stock in First Class, and while he had been asupervisor for that company, he had not participated inmanagement decisions. There is, further, no question thateither. W. or C. Held have any equity position in CleanSweep,and, asIhave found, they exerciseno manage-ment function at Clean Sweep. In regard to supervision,one of the supervisors who worked at Arcata for FirstClass remained as an employee of Clean Sweep. BillHeld,who had been a supervisor for First Class atArcata movedup to managementand another supervisorwas hired from Helds.10There are, in this situation, indicators that point to analter ego situation if one considers the identity in busi-ness purpose, supply of services, customers equipment,and methods of operation; and those that point in the op-positedirection,considering ownership,management,and supervision.Based on all these factors, and considering my obser-vation of the witnesses, particularly my observation ofBillHeld as he testified under extended and vigorouscross-examination, I do not fmd that the establishmentand operation of Clean Sweep is merely a technicalchange in structure or identity of First Class, the prede-cessor employer. Bill showed in his testimony that hehad experience in this business, learning all aspects of thebusinessfor over 5 years prior to starting up CleanSweep. He showed me that he is an intelligent, matureyoung man with a grasp of the economics and practiceof the cleaning business and the strength and determina-tion to make a go of it. Despite his continuing physicaldependence on his parents, I find that he is fully capable,10 This move of an individual from a nonsupervisory position at Held'sUnited Parcel Service location to a supervisory position at Clean Sweep-is the only reported transfer to Clean Sweep from either First Class orHelds after 1 June.489and is in fact running his own business independent of,and not the alter ego of,either of his parents'two corpo-rations.Advance,supra;Gilroy,supra;Howard JohnsonCo. v. DetroitNational Joint Executive Board,417 U.S.249 (1974);CrawfordDoor SalesCo.,226 NLRB 1144(1976).B. The Alleged Refusal toBargainThe complaintallegesthat the Respondent, First Class,repudiated its collective-bargainingcontractwith theUnion on or about 1 June 1986 and thereafter refused torecognize or bargain with the Union. However, the un-denied testimony of W. Held shows that he was awarethat First Class was going to lose the contract, and thathe communicated the fact to the Union before 1 June,but received no response or request from the Union todiscuss the matter further.When the contract betweenArcata and First Class finally ran out, Business Repre-sentative Paul McQuillen testified that he called C. Held.They discussed pay and vacations due employees, and C.Held told McQuillen that they were going to try toplace the Arcata employees at other First Class loca-tions,continuing them under the Union's contract.McQuillen made no further attempt to contact the Helds,and so far as I can determine no other union representa-tive did so.In these circumstances,I can fmd no violation of thelaw. Both W. and C. Held tried to do what they couldto serve the Arcata contract. When they could not, theevidence shows that they notified the Union, that theyresponded to union telephone calls, were willing to dis-cuss any matters concerning the loss of the Arcata con-tractwith the Union, and that they attempted to placeemployees who wished at their otherunionlocations atthe Buffalo News and the BrisbaneBuilding.C. The AllegedDiscriminationAgainst EmployeesThe complaint contains two separate allegations of dis-criminationagainst employees. The first of these statesthat "Respondent" told unit employees that they wouldhave to work nonunion to remain at Arcata. The factsshow that after First Class lost the Arcata contract thecompany addressed letters to its employees informingthem of that fact andsuggestingthat if they wanted tocontinueworking for First Class they could applythrough the First Class office. C. Held and Pam Zuggertestified that employees did call the office,and sugges-tions were made for alternative positions under the unioncontract.Employees like Lynn McGuane corroboratedthis testimony, but she and other employees did not carefor the hours or the locations of the proffered positions.The employees were then referred to Bill Held. EitherC. Held or Bill told them that they would have to acceptrates that were lower than those called for bythe unioncontract. This evidence does not, in my opinion, establisha violation of Section8(a)(1) or(3) of the Act.Debra Kemp testified that she was notified on 29 or 30May that First Class no longer had a contract withArcata. She continued to do her job at the request of BillHeld, who also told her to call "the office" in the morn-ing.The next day Kemp called the Held office and 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtalked to Pam.Pam told Kemp that she should notworry,that"we will find all you people jobs." Kempwas also told that Bill was in charge at Arcata. Kempreturned to work at Arcata,but on the following Tues-day morning,3 June,Pam called her and said that shewould not be working at Aracata anymore because, asKemp quoted Pam, "We have too many ex-union mem-bers working at Arcata Graphics for us."Pam did ar-range a job for Kemp at another of the Helds locations,Sierra Research.Kemp refused this job.BillHeld told a different version of the Kemp situa-tion,testifying that he actually hired Kemp as the resultof a telephone call. He stated that he had had troublewith Kemp doing one of her assignments and he hadspoken to her about it while First Class was still on theArcata contract.He said that they had a problem aboutassignments early in the first week of June and he dis-charged her."Bill's version of this situation was more detailed, morelogical,i 2 and more credible than that related by Kemp.Based on this,and on my observation of both while theywere testifying,Icredit Bill's story and do not creditKemp.I therefore do not find any violation in Kemp's separa-tion from First Class or from Clean Sweep." There is not much logic in Kemp's story that Pam told her she wasbeing fired because she was a supernumerary exumon employee at CleanSweep,but immediately arranged for her to obtain ajob at another Heldoperation.12Pam Zugger had no specific recollection as to her conversationswith Kemp, only that she had had one or more conversations in the lateMay-early June periodCONCLUSIONS OF LAW1.FirstClassMaintenence Service, Inc. and CleanSweep Janitorial Services,Inc. are NewYorkcorpora-tions engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.Local 200, Service Employees International Union,AFL-CIO isa labor organizationwithin themeaning ofSection 2(5) of the Act.3.Clean Sweep Janitorial Services,Inc. is not an alterego of First Class Maintenance Service, Inc.4.Neither Clean Sweep nor First Class has caused em-ployees to suffer loss of employment because of their ac-tivitieson behalf of the Union.5.Neither Clean Sweep nor First Class dischargedDebra Kemp or refused to employ her because of her ac-tivities on behalf of the Union.6.First Class has not failed or refused to bargain withthe Union.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe complaint is dismissed in its entirety.19 If no exceptions are filed asprovided by Sec. 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrdershall, as provided in Sec102.48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.